Citation Nr: 0503328	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial compensable evaluation for 
perforation of the right tympanic membrane.

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for sinusitis with 
headaches.

Entitlement to service connection for arthritis of the hands.

Entitlement to service connection for arthritis of the feet.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from June 1961 to June 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for 
hypertension and entitlement to an initial compensable 
evaluation for perforation of the right tympanic membrane are 
decided herein while the other matters on appeal are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran's current hypertension was not present in 
service or until many years thereafter, and is not 
etiologically related to service.

3.  The veteran sustained a perforation or the right tympanic 
membrane in service.  






CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  A compensable evaluation for a perforated right tympanic 
membrane is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the service connection issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

With respect to the initial evaluation issue on appeal, the 
Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are not applicable to such initial evaluation issues.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Moreover, as discussed below, the claim for a compensable 
schedular evaluation for this condition is without legal 
merit because the rating schedule specifically provides that 
perforation of the tympanic membrane is considered 
noncompensably disabling.  The record reflects that the RO 
has informed the veteran of the circumstances justifying a 
referral of the claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration and of 
its reasons for determining that such a referral is not in 
order.  The veteran has not alleged that an extra-schedular 
rating is in order.  The representative has indicated that 
the perforation of the tympanic membrane has resulted in 
hearing loss; however, service connection is not currently in 
effect for hearing impairment.  Should service connection be 
granted for hearing disability, an initial evaluation will be 
assigned and the veteran will have an opportunity to appeal 
the decision assigning the initial evaluation. 

With respect to the claim for service connection for 
hypertension, the record reflects that through the statement 
of the case, supplemental statement of the case, and a letter 
dated in October 2002 from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claim for service connection 
for hypertension.  In the Board's opinion, no such 
examination is necessary in this case because the medical 
evidence currently of record shows that the veteran was not 
found to have hypertension in service or until years 
thereafter, none of the medical evidence suggests that the 
veteran's hypertension is etiologically related to service, 
and there is no reasonable possibility that such an 
examination would substantiate the claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of his service connection claim.  In addition, when 
indicated, the veteran was provided additional information by 
the RO.  In the Board's opinion, any procedural errors on the 
RO's part were insignificant and non-prejudicial to the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service medical records show that in April 1963 the veteran 
suffered a perforation of the right tympanic membrane.  He 
received a paper patch and was told to return two weeks 
later.  A May 1963 service medical record notes that the 
patch was removed and the tympanic membrane was healed.  
Service medical records, the May 1964 separation examination 
report, do not show that the veteran was found to have 
hypertension.  

An October 2002 medical record from W.R. Turlington, M.D., 
states that the veteran has mild hypertension.

Analysis

Service Connection for Hypertension

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of hypertension may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension.  The only diagnosis of 
hypertension contained in the record is in an October 2002 
medical note which states only that the veteran has mild 
hypertension.  There is no medical evidence suggesting that 
the disorder was present in service or until many years 
thereafter, nor is there any medical evidence of a nexus 
between this disorder and the veteran's military service.  In 
fact, the first notation of hypertension in the evidence of 
record is nearly forty years after the veteran's release from 
active service.  

The evidence of a nexus between the veteran's hypertension 
and his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current disability is related to his 
service is a medical question.  Therefore, the veteran's lay 
opinion concerning the etiology of the disability is of no 
evidentiary value.  

Compensable Rating for Perforated Right Tympanic Membrane

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

The veteran's perforated right tympanic membrane is evaluated 
under Diagnostic Code 6211, which provides that perforation 
of a tympanic membrane warrants a noncompensable evaluation.  
Thus, this condition is properly assigned a noncompensable 
evaluation under the schedular criteria.  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  However, the record reflects that the 
veteran has not required frequent periods of hospitalization 
for this disability.  In addition, the evidence does not show 
that there are any unusual or exceptional manifestations of 
the disability.  There are no post-service medical records 
showing any treatment for this disability whatsoever.  In 
sum, there is no indication in the record that the average 
industrial impairment from the veteran's perforated right 
tympanic membrane would be to a compensable degree.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.  As noted above, if the 
veteran establishes entitlement to service connection for 
hearing loss disability, that disability will be evaluated 
and the veteran will have an opportunity to appeal for a 
higher evaluation.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable evaluation for a 
perforated tympanic membrane is denied.




REMAND

The veteran contends that he is entitled to service 
connection for sinusitis with headaches, arthritis of the 
hands, and arthritis of the feet.  In this regard, the Board 
notes that the service medical records show that the veteran 
was seen for sinusitis in April and June 1955.  According to 
the December 1956 separation examination report, the veteran 
stated that his health was good except for headaches.  Also 
noted were mild, seasonal sinus infections that sometimes 
cause headaches.  In addition, according the to May 1964 
report of medical history in connection with the veteran's 
separation examination, the veteran complained of "arthritis 
or rheumatism."  In an October 2002 private medical note, the 
veteran's private physician has diagnosed the veteran with 
chronic headaches, osteoarthritis, pain in the hands, and 
deformity of the hands.  The veteran has never undergone a VA 
examination for the purpose of determining the etiology of 
these disabilities.

With regard to the veteran's contention that he is entitled 
to service connection for hearing loss disability, the Board 
notes that although service medical records show normal 
hearing once the tympanic membrane was healed, an October 
2002 private medical record notes that the veteran has 
moderate hearing loss.  The veteran has never undergone a VA 
examination to determine whether he has hearing loss 
disability for VA purposes, and if so whether it is 
etiologically related to his active military service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should arrange for the veteran 
to be afforded an audiological 
examination to determine the etiology of 
any currently present hearing loss 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of hearing loss disability for 
VA purposes should be confirmed or ruled 
out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing impairment is etiologically 
related service, to include due to his 
perforated right tympanic membrane. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  The RO should also make arrangements 
for the veteran to be scheduled for a VA 
examination or examinations by a 
physician(s) with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
sinusitis with headaches, arthritis of 
the hands, and arthritis of the feet.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The RO should also undertake any other 
development it determines to be warranted.

4.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


